PER CURIAM.
The plaintiffs in a libel action appeal from an order granting the defendants’ motion for new trial. Appellants contend that the order fails to sufficiently delineate the lower court’s reasons for granting a new trial and, further, that the reasons which are stated in the order are not supported by the record. We affirm.
In the order granting the new trial, the court lists three grounds for its decision. Admittedly, the first ground listed is a cursory statement that the verdict was rendered contrary to the law and the evidence. However, this finding is further amplified by the other two grounds listed in support of the granting of a new trial. In these latter two grounds, the court specifies how the jury’s verdict is inconsistent and how the court erred in permitting the jury to consider presumed damages. Consequently, in light of these specific findings, we have reviewed the record and have determined that no abuse of discretion has been demonstrated. See, Baptist Memorial Hospital, Inc. v. Bell, 384 So.2d 145 (1980).
The order granting the new trial is affirmed.
MOORE, BERANEK and HURLEY, JJ., concur.